Per Curiam.

Article VI of the Ohio Constitution confers upon the General Assembly power to provide for the organization, administration and control of a public school system (State, ex rel. Core, v. Green et al., Bd. of Elections of Cuyahoga County, 160 Ohio St., 175). In the exercise of this power, the General Assembly has created the State Teachers Retirement System (Chapter 3307, Revised Code), to be regulated by a State Teachers Retirement Board, which is a substantial and integral factor in securing and retaining qualified teachers, thus improving the quality of instruction in the public school system.
The subject property, used solely by the board in the management of the retirement system, is “public property used exclusively for a public purpose” and “exempt from taxation” within the meaning of Section 5709.08, Revised Code. See State, ex rel. Williams, v. Glander, Tax Commr., 148 Ohio St., 188.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Taft, C. J., Matthias, 0 ’Neill, Griffith and Gibson, JJ., concur.
Zimmerman and Herbert, JJ., dissent.